UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7312



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEITHROY NOEL CLARKE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:97-cr-00166-RBS)


Submitted:   December 20, 2007         Decided:     December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keithroy Noel Clarke, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keithroy Noel Clarke appeals the district court’s order

denying his motion for “administrative habeas corpus and petition

for immediate release.”     We have reviewed the record and find no

reversible error.      Accordingly, we affirm.           United States v.

Clarke,   No.   2:97-cr-00166-RBS   (E.D.   Va.   July    27,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                - 2 -